Title: From George Washington to James Livingston, 8 February 1777
From: Washington, George
To: Livingston, James



Sir
Hd qrs Morris Town. Feby 8th 1777.

Yesterday honored me with yr two favs. of the 22d & 25th Ult.—Had the Success that was reasonably expected from the Expedition undertaken by Genl Heath attended our Arms, I had flattering hopes of congratulating my Country on the happy Event of circumscribg her unnatural Foe within very narrow limits, and fair prospect of retardg their early Operations in the next Campain ’till We were completely ready to meet & effectually oppose them—I beg that You wd do me the Justice to believe that I had no other View in mentioning the detention of some of the Contl Cloathing by yr State, than a sincere Wish to deprive the others of the smallest right to charge me with a Predilection in yr favr; tho’ my Inclination might have led to devote an unusual share of Attention to yr Circumstances, yet ’tis necessary for me to endeavour in every instance at impartial Justice—M. Hughes was mistaken when he mentioned to one of yr Members that a part of those Goods were to be left at Peekskill: From the first I intended that they shd be delivered into the hands of Mr Mease the Cloathier Genl who has my Orders to distribute them among the States, having just regard to their numbers, Situation & Circumstances—He is now at this place on that business, & will, when made up, deliver them to the Regimts as they want them.
I should be unhappy in the belief that any part of my Letter to you cd be construed into the slightest hint that you want to interfere in the Military Line—Heaven knows that I greatly want the Aid of every good Man, & that there are not such enviable Pleasures attend’g my Situation as to make me too Jealous of its Prerogatives. Rather than complain of yr late Efforts in the Military way, You deserve the thanks

of Us all, & I feel myself happy in this Oppy of returning You mine in the greatest Truth & Sincerity.
I am not without my Apprehensions for the safety of the Fortress of Tyconderoga & have therefore wrote to N. Hampshire & the Bay, to forward their new Troops to that place with all possible dispatch—From the Acots I receive of the success that attends the recruitg Service in those States, I have reason to expect that Garrison will in a short time be in a respectable state of defence—I am sorry that Experience has too fully proved that Genl Howe has every species of Intelligence he can wish for; I can not therefore suppress my just Indignation at the Extraordinary Requisition made by Mr Loring his Commissary Prisoners that the Canada Gentn should have a safe pass thro’ our Country: Our assistance in returning home I hope they wd not doubt, could Prudence justify Us in indulging them with an oppy of making every discovery they cd wish relating to our Situation—You were therefore perfectly right in refusing him—Every thing in the Cloathg Way passes thro’ the hands of Mr Mease, with him You will please to correspond on that Subject—Nothing material has happend lately. The Enemy’s want of Forage compells them to send out very large Parties to secure it, those are always beat in with some Loss. Their draft & Artillery horses die fast; & now that I have brought all the usefull ones from their Neighbourhood, I think they will meet with much difficulty in advancing. I am Sir Yr mo. Obdt Hb. Servt
